Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 16, it is unclear what data is utilized in order to generate the interpolated data for the first pixels in the even-numbered pixel rows outside the at least one block area.  Is this done by interpolating the first sensing data for the first pixels in the even-numbered pixel rows in the at least one block area or interpolating the second sensing data for the first pixels in the even-numbered pixel rows in the at least one block area.  Please clarify and indicate which figure the claim is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 11,205,381), hereinafter as Lin.
As for device claim 1 and associated method claim 13, Lin teaches a display device (display panel 10; fig. 1; column 5 lines 12-18), comprising: 
a plurality of first pixels (pixel units 100; fig. 1; column 5 lines 19-25) including odd-numbered pixel rows (rows 1, 3…) and even-numbered pixel rows (rows 2, 4…); and 
a sensor (coupled to sensing lines S and contained within compensation controller 13 not shown; fig. 2 or 3; column 5 lines 26-34; column 5 line 66 – column 6 line 4; column 6 lines 18-21) configured to generate first sensing data for at least two of the first pixels in each of the odd-numbered pixel rows during a first period, and configured not to generate the first sensing data for the first pixels in each of the even-numbered pixel rows during the first period (operation S10, with a particular gate line G being active, by respectively controlling the third transistors in respective pixel units in the pixel unit group to be turned on sequentially by the sensing control lines, so as to sense the light-emitting currents or the light-emitting voltages of the plurality of organic light-emitting diodes in the pixel unit group by one sensing line; e.g. with D1 active and SC to each pixel unit in row 1 sequentially active, the corresponding sensed current or voltage is transmitted to the sensing line S; fig. 5 and 7; note as row 1 is active, row 2 would not be active to avoid conflict in sensing data and vice versa; column 6 line 62 – column 7 line 3; column 9 lines 60-64); 
wherein, during a second period after the first period, the sensor generates second sensing data for the first pixels in the even-numbered pixel rows (similarly as row 2 is active, row 1 would not be active to avoid conflict in sensing data and vice versa) in at least one block area (each pixel unit group 20 of two rows and four columns corresponds to one block area; fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
As for claims 5 and 17, Lin does not specifically teach wherein the first pixels have a first color.  On the other hand, one of ordinary skill in the art would recognize that the sensing could be applied to color pixels as color display has been the mainstream for decades.  Moreover, the sensing could be provided to each color independently using color specific pixel unit groups or alternatively be provided to every color arranged within each pixel unit group.  In particular, the 3 pixels 100 in each row of pixel unit 20 in fig. 3 could function as RGB sub-pixels.  Therefore, it would have been obvious to provide the first pixels (e.g. leftmost pixel) having a first color (e.g. red) for the reason above.
As for claims 6 and 18, Lin, as modified, teaches 
a plurality of second pixels (e.g. middle pixel) of a second color (e.g. blue) that is different from the first color; and 
a plurality of third pixels (e.g. rightmost pixel) of a third color (e.g. green) that is different from the first color and the second color, 
wherein one of the first pixels, one of the second pixels, and one of the third pixels are coupled to the sensor through a common sensing line (coupled to common sensing line S as shown; fig. 3).
As for claim 19, Lin, as modified, teaches 
during a third period, generating third sensing data for at least two of the second pixels in each of the odd-numbered pixel rows, and not generating the third sensing data for the second pixels in each of the even-numbered pixel rows (with a lower pixel unit group 20, not shown, and with D1 active and SC to each pixel unit in row 3 sequentially active, the corresponding sensed current or voltage is transmitted to the sensing line S; fig. 1, 5 and 7; note as row 3 is active, row 4 would not be active to avoid conflict in sensing data and vice versa), and 
during a fourth period after the third period, generating fourth sensing data for the second pixels in the even-numbered pixel rows in at least one block area (similarly as row 4 is active, row 3 would not be active to avoid conflict in sensing data and vice versa).
As for claim 20, Lin, as modified, teaches 
during a fifth period, generating fifth sensing data for at least two of the third pixels in each of the odd-numbered pixel rows, and not generating the fifth sensing data for the third pixels in each of the even-numbered pixel rows (with a further lower pixel unit group 20, not shown, and with D1 active and SC to each pixel unit in row 5 sequentially active, the corresponding sensed current or voltage is transmitted to the sensing line S; fig. 1, 5 and 7; note as row 5 is active, row 6 would not be active to avoid conflict in sensing data and vice versa), and 
during a sixth period after the fifth period, generating fifth sensing data for the third pixels in the even-numbered pixel rows in at least one block area (similarly as row 6 is active, row 5 would not be active to avoid conflict in sensing data and vice versa).

Allowable Subject Matter
Claims 2-4, 7-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein, during the first period, the sensor generates the first sensing data for odd-numbered first pixels in a first odd-numbered pixel row and odd-numbered first pixels in a third odd-numbered pixel row, of claim 2 and 14 (fig. 11); 
wherein, during the first period, the sensor generates the first sensing data for odd-numbered first pixels in a first odd-numbered pixel row and even-numbered first pixels in a third odd-numbered pixel row, of claim 3 and 15 (fig. 12); and 
wherein the first pixels are partitioned into a plurality of blocks, each of the plurality of blocks being categorized as a first block or a second block, wherein the display device further comprises: a sensing controller configured to generate interpolated data for the first pixels that are not sensed by the sensor by interpolating the first sensing data, for the first block, and configured to forgo interpolation of the first sensing data, for the second block, and wherein the sensor generates the second sensing data for the first pixels that are not sensed by the sensor, for the second block, during the second period, of claim 4 (fig. 14 and 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628